    Case 4:18-cv-00246-ALM-KPJ Document 6 Filed 08/13/21 Page 1 of 1 PageID #: 12




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

     MELVIN SANCHEZ,                                §
                                                    §
            Plaintiff,                              §
                                                    §
     v.                                             §    Civ. Action No. 4:18-cv-246-ALM-KPJ
                                                    §    Crim. Action No. 4:15-cr-1-ALM-CAN
     UNITED STATES OF AMERICA,                      §
                                                    §
            Defendant.
                      MEMORANDUM ADOPTING REPORT AND
               RECOMMENDATION OF UNITED STATES MAGISTRATE JUDGE

            Came on for consideration the report of the United States Magistrate Judge in this action,

    this matter having been heretofore referred to the Magistrate Judge pursuant to 28 U.S.C. § 636.

    On July 13, 2021, the Magistrate Judge entered proposed findings of fact and recommendations

    (the “Report”) (Dkt. #4) that this case be dismissed without prejudice for want of prosecution.

            Having received the Report of the United States Magistrate Judge, and no timely objections

    being filed, the Court is of the opinion that the findings and conclusions of the Magistrate Judge

    are correct and adopts the Magistrate Judge’s report as the findings and conclusions of the Court.

            It is hereby ORDERED, ADJUDGED, AND DECREED that this entire action, and all

    of the claims asserted therein, be DISMISSED WITHOUT PREJUDICE. Each party shall bear
.   its own costs.

            All relief not previously granted is hereby DENIED, and the Clerk is directed to CLOSE

    this civil action.

            IT IS SO ORDERED.
            SIGNED this 13th day of August, 2021.




                                          ___________________________________
                                          AMOS L. MAZZANT
                                          UNITED STATES DISTRICT JUDGE
